PER CURIAM.
In order to effect an orderly transition of the courts under the newly adopted judicial amendment to the Constitution of Florida (Article V), F.S.A., it is necessary to promulgate certain temporary rules as an emergency matter. The following rules are adopted as Transition Rules to become effective at the same moment as (Rev.) Article V, Florida Constitution:
TRANSITION RULE 9. PROSECUTION OF PENDING CRIMINAL CASES
All criminal charges pending at 11:59 p. m., Eastern Standard Time, January 1, 1973, which, under the law as it existed prior thereto, could be tried by affidavits, may proceed to trial on such affidavits. The purpose of this rule is to avoid the necessity of the state attorney preparing informations on all pending criminal cases which, at the time of the effective date of (Rev.) Article V, Florida Constitution, could be tried by affidavits.
TRANSITION RULE 10. JUDICIAL NOTICE OF MUNICIPAL ORDINANCES.
In those cases where the judge of the county court is authorized to conduct trials for violations of municipal ordinances, the said judge may take judicial notice of any municipal ordinance if a certified copy of such muncipal ordinance has been filed in the office of the clerk of the circuit court, or, in those counties having a clerk of the county court, filed in the latter office.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.